The order entered January 31st, ante, p. 744, is amended to read as follows:

“Per Curiam:

The petition for writ of certiorari is granted. The judgment of the Circuit Court of Appeals *747is vacated and the cause is remanded to the District Court of the United States for the Western District of Missouri with directions to proceed in conformity with the Act of December 23,1943, c. 377, 57 Stat. 608, but without prejudice to the consideration of any questions which petitioner may wish to raise as to the validity or application of that Act.”